Citation Nr: 9912356	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  97-28 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss disability.

2.  Entitlement to an increased rating for chronic 
obstructive pulmonary disease, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel



INTRODUCTION

The veteran served on active duty from August 1960 to August 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which, in pertinent part, granted service 
connection for bilateral hearing loss disability and assigned 
a noncompensable rating effective from March 10, 1997.  In 
addition, the July 1997 rating decision granted service 
connection for chronic obstructive pulmonary disease (COPD) 
and assigned a 10 percent rating effective from March 10, 
1997.


FINDINGS OF FACT

1.  The RO has obtained all pertinent evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The medical evidence demonstrates that the veteran has 
level I hearing impairment in his right ear and level I 
hearing impairment in his left ear.

3.  The veteran's service-connected COPD is manifested by 
post-bronchodilator forced expiratory volume in one second 
(FEV-1) of 52 percent of predicted and a pre-bronchodilator 
ratio of FEV-1 to forced vital capacity (FVC) of 81 percent.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a bilateral 
hearing loss disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.85, 4.86, 
Diagnostic Code 6100 (1998).

2.  The criteria for a 60 percent rating for COPD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6604 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations for the service-connected 
bilateral hearing loss disability and COPD are plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to 
an increased evaluation of a service-connected disability 
generally is a well-grounded claim).  When a veteran submits 
a well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained 
regarding the veteran's claims for increased evaluations and 
that no further assistance to the veteran with respect to his 
claims is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
bilateral hearing loss disability and COPD.  The Board has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule) found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

I.  Increased Rating for Bilateral Hearing Loss Disability

The veteran contends that because his hearing loss is a 
service-connected disability a percentage monetary award 
should be granted.  He claims that he has to carefully listen 
to hear what others say.  He indicates that his hearing loss 
disability is 5 percent or 10 percent disabling.

The VA audiology examination report dated in May 1997 
demonstrates pure tone thresholds, in the right ear, of a 20 
decibel loss at 500 Hertz, a 20 decibel loss at 1000 Hertz, a 
15 decibel loss at 2000 Hertz, a 35 decibel loss at 3000 
Hertz, and a 90 decibel loss at 4000 Hertz.  In the left ear, 
there was a 15 decibel loss at 500 Hertz, a 20 decibel loss 
at 1000 Hertz, a 15 decibel loss at 2000 Hertz, a 75 decibel 
loss at 3000 Hertz, and a 90 decibel loss at 4000 Hertz.  The 
average puretone decibel loss at 1000, 2000, 3000 and 4000 
Hertz was 40 in the right ear and 50 in the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in each ear.

Under the schedular criteria, evaluations of defective 
hearing range from noncompensable to 100 percent based upon 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the Rating Schedule 
establishes 11 auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Diagnostic Codes 
6100-6110.  Disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

Given the results noted on the VA audiological evaluation 
report dated in May 1997, as noted above, the pertinent 
findings reflect level I hearing in the right ear and level I 
hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  
Given this level of hearing, the veteran's hearing loss is 
correctly rated as noncompensable.  See 38 C.F.R. § 4.85, 
Table VII, Diagnostic Code 6100.  Accordingly, the Board is 
of the opinion that an increased (compensable) rating for the 
veteran's service-connected bilateral hearing loss disability 
is not warranted.

II.  Increased Rating for COPD

The veteran contends that his breathing is shallow and he has 
very little stamina or strength.  He claims that if he climbs 
an upgrade, there are times when he has to stop and rebuild 
his breath and strength.  He claims that he breaths heavily 
after exerting himself.

A report dated in December 1996 from Joe W. McCauley, M. D., 
demonstrates that he examined the veteran on December 16, 
1996, and found moderately advanced COPD manifested by an 
increase in P-A diameter of the chest and a very decreased 
expiratory phase.  Dr. McCauley further noted that a chest x-
ray revealed extensive pulmonary fibrosis.  The December 1996 
chest x-ray report demonstrates that the veteran's heart size 
was within normal limits.  The lungs looked well expanded but 
there was blunting of the left costophrenic angle with some 
elevation of the left leaflet of the diaphragm.  There was no 
evidence of pleural effusion.  There was some fibrotic change 
in the lower lobes bilaterally, greater on the right.  The 
impression was that the findings most likely represented 
fibrotic reactions.

The VA examination report dated in May 1997 demonstrates that 
the veteran reported some dyspnea on exertion.  He reported 
that his normal walking on flat ground was unlimited but that 
he developed dyspnea on exertion if he tried to walk up 
inclines and could probably walk about two to three flights 
of stairs slowly.  He reported he had a mild intermittent 
cough which was non-productive.  He denied history of any 
chest pains and he did not require any medication for 
pulmonary symptomatology.  The physical examination 
demonstrated that his appearance was that of a well 
nourished, well developed male who appeared to be in adequate 
health, was in no distress and had a normal gait and posture.  
His chest was symmetrical and he had a mild increase in the 
AP diameter.  His lungs were clear throughout to 
auscultation.  He had a barely visible thoracotomy scar in 
the lateral left lower chest, well healed, non-tender and not 
attached.  The May 1997 report of pulmonary function tests 
demonstrates post-bronchodilator FEV-1 of 52 percent of 
predicted.  Post-bronchodilator FEV-1/FVC percentage was 58.  
The pre-bronchodilator FEV-1/FVC percentage was 57 and was 
characterized as 81 percent of predicted.

A 10 percent evaluation contemplates FEV-1 of 71 to 80 
percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 66 to 80 percent of 
predicted.  A 30 percent evaluation contemplates FEV-1 of 56 
to 70 percent of predicted, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) of 56 to 65 percent of predicted.  A 
60 percent evaluation contemplates FEV-1 of 40 to 55 percent 
of predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO 
(SB) of 40 to 55 percent of predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent evaluation contemplates FEV-1 less 
than 40 percent of predicted value, or; FEV-1/FVC of less 
than 40 percent, or; DLCO (SB) of less than 40 percent of 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; a requirement of outpatient 
oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6604 
(1998).

Where pulmonary function tests are used to evaluate service-
connected respiratory disability, the post-bronchodilator 
values shown by those tests reflect the best possible 
functioning of an individual and are the figures used as the 
standard basis of comparison of pulmonary function.  See 
comments to final rule promulgating amendments to the rating 
schedule for evaluating respiratory disabilities, effective 
October 7, 1996, set forth at 61 Fed. Reg. 46,720, 46,723 
(1996).

The evidence demonstrates that the severity of the veteran's 
service-connected COPD is 60 percent disabling based on the 
pulmonary function test result of FEV-1 of only 52 percent of 
predicted.  As noted above, the regulatory criteria provides 
that a 60 percent evaluation contemplates FEV-1 of 40 to 55 
percent of predicted, or one of three other listed criteria.  
The wording of the regulatory criteria does not require all 
four of the criteria listed in order to warrant a 60 percent 
rating.  The medical evidence does not satisfy any of the 
criteria listed for the next higher rating of 100 percent.  
Accordingly, the veteran is entitled to a 60 percent rating 
for the service-connected COPD.

III.  Extraschedular Ratings

Additionally, the Board is required to address the issue of 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321 only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that 
the rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  The veteran 
noted in his substantive appeal, dated in September 1997, 
that he believes that his ability to apply for employment on 
the job market have been diminished by about 25 percent.  The 
veteran indicates that he could not be employed in a job that 
required a great amount of lifting.  However, the record 
before the Board does not contain evidence of "exceptional 
or unusual" circumstances that would preclude the use of the 
regular rating schedule.  The evidence does not demonstrate 
that the veteran's service-connected bilateral hearing loss 
and/or service-connected COPD have resulted in marked 
interference with employment or frequent periods of 
hospitalization.  The evidence demonstrates that the veteran 
has not been hospitalized since service for either of these 
service-connected disabilities.  In regard to interference 
with employment, the evidence indicates that the veteran is a 
prison chaplain and counselor.  Although the veteran has 
indicated that he needs to listen more carefully so that he 
can clearly understand what others say to him, and he may 
eventually need hearing aids to clearly hear conversational 
voices, there is no evidence that his hearing loss disability 
has caused marked interference with his employment.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss disability is denied.

A 60 percent rating for COPD is granted, subject to the laws 
and regulations that govern the payment of monetary awards.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 


